Citation Nr: 1806961	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-11 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to January 1971, with service in Vietnam from March 1970 to January 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In January 2013, the RO granted service connection for hearing loss and service connection for tinnitus.  Thus, these issues are no longer in appellate status, and no further consideration is necessary. 

A hearing was held before a Decision Review Officer (DRO) at the RO in October 2012.  A hearing was held before the undersigned Veterans Law Judge at the RO in May 2013.  Transcripts of both proceedings are of record.  

The Board notes that automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

The Legacy Content Manager (LCM) system and Veterans Benefits Management System (VBMS) electronic claims files contain documents that are either duplicative of those in the paper claims file or not relevant to the appeal, with the exception of the May 2013 hearing transcript, which is in LCM alone.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regrettably, remand is required for an adequate VA opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement. Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board will discuss the facts of the case chronologically.  

In his original claim of entitlement to service connection for a back problem, submitted in December 2005, the Veteran indicated that a back disorder had onset during his military service in March 1970.  Explaining, he indicated that he would often drive through pot holes which resulted in his back giving out.  

The earliest indication of back difficulties is documented in a January 2006 treatment note from the Center for Diseases and Surgery of the Spine.  The Veteran presented for treatment of low back pain that was stabbing and radiating into his right leg.  He indicated to the treatment provider that he had suffered from low back pain for the past year and that he had been diagnosed with a herniated disc approximately two years previously.  He did not remember the diagnosing doctor, nor had he received any treatments since that time.  Imaging studies showed moderate spondylosis at the L5-S1 with the other discs looking excellent.  The impression was discogenic pain at those vertebrae. 

The Veteran first sought treatment with VA for his back in May 2007.  He informed the attending physician that he had suffered from back problems since military, when he was a driver in a military vehicle over rough terrain.  He denied any direct trauma to his low back.  A May 2007 X-ray report from VA shows an impression of osteoarthritis and degenerative disc disease but no acute finding.  Subsequent VA X-ray reports from June 2007 show an impression of bulging annulus at L5-S1 with impingement of the anterior epidural fat and touching the S1 nerve root and modic type I endplate of degenerative disc disease at the adjacent margins of L5 and S1.  

In a November 2008 statement the Veteran described having constant pain in his back that was caused by driving heavy equipment in rough terrain in Vietnam.  In a September 2010 statement the Veteran described transporting ammunition to various locations, lifting heavy boxes, and driving over rough terrain as some of his duties while he served in Vietnam.  His back problems started shortly after he returned from home and had continued until his claim.  Presently, he had very painful back problems.  

In a January 2012 statement, the Veteran's spouse reported that the Veteran's back problems had started during service, but he had not received proper treatment at that time.  

In March 2012, VA received a statement dated in that month from the Veteran's primary care physician.  The Veteran had received treatment with the doctor since 2007 for lumbago.  It was the doctor's opinion that the back disorder may have been related to or a result of his military service/duty.  

During the October 2012 DRO hearing, the Veteran testified that he was a heavy equipment operator during service.  He would haul equipment like ammunition and supplies.  Sometimes he would need to lift heavy objects.  He testified that he hurt his back in service but did not seek treatment for a back disorder at that time.  He confirmed that he first sought treatment for his back in 2005, post-service.  

An October 2012 private treatment record documents an MRI of the lumbar spine showing severe degenerative disc disease with associated osteophytes at L5-S1.  There was mild to moderate narrowing of the lateral recesses and mild to moderate narrowing of the right neural foramen.  

At the May 2013 Board hearing, the Veteran testified that that his low back symptoms manifested during service.  He described loading and unloading ammunition from trucks.  

VA provided an examination in June 2015.  Then, the examiner diagnosed degenerative arthritis of the spine and intervertebral disc syndrome.  During the clinical interview the Veteran described first having low back pain during service.  While working as a heavy equipment operator for one year in Vietnam, he performed strenuous activities which may have caused his low back pain.  He did not seek medical care in service.  After service, he worked for a private steel company that did not involve any heavy lifting.  Thereafter, he worked as a custodian for a school district.  He reportedly continued to have low back pain throughout.  The examiner conducted a thorough review of the record, remarking that records from the Center for Disease and Surgery of the Spine showed a clinic visit to a specialist made in January 2006.  As noted above, the Veteran had complained of pain for the past year and reported that he had been diagnosed with a herniated disc approximately two year previously.  In the opinion portion of the report, the examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by his service.  Explaining, the examiner cited to the January 2006 clinical note from the Center for Disease and Surgery of the Spine showing the first time the Veteran sought treatment for his back, and during his visit, he reported being diagnosed with a herniated disc in 2004.  In addition, his low back disorder could not be related to service in Vietnam because his disorders were found mostly in people who are middle-aged and older since it is caused by aging and degeneration.  

Thereafter, in August 2015, the Veteran's sister submitted a buddy statement.  The sister described how the Veteran had reported twisting his back on a few occasions.  The Veteran had also reportedly informed his sister that he was never able to get medical care.  After the Veteran returned from Vietnam, he lived with his sister for two years, during which time his sister witnessed the Veteran struggle with lingering back pain.  

The VA examination conducted in June 2015 does not account for the lay statements of record placing the onset of back symptoms during service.  At the October 2012 DRO hearing, the Veteran acknowledged that he did not seek back treatment until 2005.  However, in both the October 2012 DRO hearing and May 2013 Board hearing, the Veteran indicated that back symptoms manifested during service.  The August 2015 buddy statement by the Veteran's sister corroborates this account, as his sister described witnessing the Veteran struggle with lingering back pain within two years of his separation from military service.  The Board notes that the Veteran and his sister are competent to attest to matters of which they had first-hand knowledge, including observable symptomatology such as back pain.  The June 2015 VA opinion focused on the Veteran not seeking treatment until 2004.  However, the Veteran has acknowledged as much and has explained that he took over-the-counter medications between service and his first post-service clinical treatment.  The opinion obtained on remand must address these statements.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, arrange for a qualified medical professional to provide an addendum opinion in order to determine the etiology of the Veteran's low back disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that that the Veteran's low back disorder manifested in or is otherwise related to the Veteran's military service, including his occupational duties as a heavy equipment truck driver in Vietnam.  The examiner must specifically address the lay statements of record reporting that the Veteran had suffered from low back symptoms since his military service.  Such statements are documented in the October 2012 DRO hearing, May 2013 Board hearing, and in an August 2015 statement from the Veteran's sister.  

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




